DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/10/2022, pg., 8 regarding the rejection of the claims under 35 U.S.C. 103 have been fully considered. The examiner notes that the arguments are directed to the newly amended limitations not previously provided. The amendments substantively change the interpretation of the claims, therefore, a new grounds of rejection will be made in order to take into consideration the newly amended limitations.
In addition to the newly submitted amendments, the applicant also provides new arguments directed to the amended claims. The applicant’s arguments are directed to the newly amended limitations; however, the applicant has not provided Remarks to indicate where support for the newly amended limitations is found in the originally filed specification.  
Furthermore, the applicant argues: “Claim 1 requires "a broadcast source receiver for receiving a continuous, live broadcast stream ... and outputs a continuous, live UDP multicast stream." Furthermore, Claim 1 requires transmission of the live UDP multicast stream "to the caller client through the low latency tunnel over the public internet using the UDP unicast protocol." Such limitations are not taught or suggested by the cited combination….” The applicant then argues that “Garten and Rundle are directed to analogous use cases of sending pre-recorded content (movies and tv shows) over the internet via media streaming services…The public internet, however, is not a well-architected network….” The examiner respectfully disagrees. 
First, the applicant’s arguments are not persuasive because the applicant states “Garten and Rundle are directed to analogous use cases of sending prerecorded content…over the internet” (emphasis ours) but then appears to argue that the prior art of record is limited to a “well-architected network” and that the public internet is not a “well-architected network.” Therefore, the problem with the applicant’s argument is that, by the applicant’s own admission, Garten and Rundle are directed to transmissions over the “internet” which contradicts the further admission that Rundle’s delivery technique only works over well-architected networks (i.e., which the applicant argues does not include the “public internet”). Therefore, by the applicant’s own admission, it is unclear how “Garten and Rundle are directed to analogous use cases of sending pre-recorded content (movies and tv shows) over the internet via media streaming services” yet not include the internet as a well-architected network. More importantly, the applicant’s representation that the “public internet” is not a well-architected network is made without providing evidence for support. 
The Examiner considered the various analyses of prior art disclosures and the Examiner’s findings of fact that were made explicit during the prosecution history in additional to the Court in KSR stating that the analysis need not seek out precise teachings directed to the challenged claim’s specific subject matter for a court can consider the inferences and creative steps a person of ordinary skill would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 401.  Additionally, the prior art need not involve the specific disclosure of every permutation or combination of an invention that would be obvious to one of ordinary skill in the art.  See id. at 420 (disclosing a person of ordinary skill will often be able to fit the teachings of multiple patents together like pieces of a puzzle).  Therefore, it would have been obvious for a person or ordinary skill, with possession of disclosure gleaned from the references of record, to modify or combine the elements of said references to yield predictable permutations or combinations with a reasonable expectation of success.
As discussed above, the applicant argues an issue of what is considered a well-architected network and appears to argue that Rundle’s invention is limited to a local area network (LAN) (i.e., Remarks pg. 8-9 discussing “Rundle describes in its background delivering UDP packets to the viewing client a synchronously with no acknowledgement of delivery, such a delivery technique works well over well-architected networks." (Col. 1, Ins. 11-20). In other words, this delivery technique works well when done in a local area network (LAN). The public internet, however, is not a well-architected network.”). See Remarks pg. 9 citing Col. 1, lns. 11-20. First, the term “well architected network” has been referenced in the prior art such that a Wide Area Network comprising the Internet (see William Revels US20110069616A1 disclosing that network 10 is a QOS enabled network 10 which is disclosed as a well architected network and corresponds to the Internet para 38-44 and Fig. 3, 7, 9). Stated differently, the prior art counters the applicant’s representation (i.e., that a well architected network could only correspond to a LAN in Rundle’s disclosure and not the Internet). 
Furthermore, the applicant’s Remarks cited support for the representation (i.e., Rundle’s invention is limited to a local area network (LAN)) by directing the Examiner to the Background provided in Rundle’s disclosure; however, a reasonable interpretation of the applicant’s cited support of Rundle’s Background would not lead a person of ordinary skill to infer that Rundle’s invention was limiting the delivery technique of Rundle to a well-architected network that was limited to a LAN. The applicant further argues that: 
“As previously described in the Declaration of Joshua Merrifield, the Inventor rebutted the Office's characterization that it would be obvious to modify systems and devices operating in a LAN environment with the systems and devices of claim 1 for communicating over the public internet. (Declaration of Joshua Merrifield submitted with May 03, 2022 Amendment). In this regard, Garten and Rundle are the same. Both are directed to sending content over well-architected networks - not the public internet.”
	As an initial matter, in response to the applicant’s argument, the examiner notes that the “public internet” claimed by the applicant is only recited in representative claim 1 with respect to a “listener server device” for establishing a low-latency tunnel with the caller client (i.e., “a caller client separated from the listener server by a public internet…to the caller client through the low latency tunnel over the public internet using the UDP unicast protocol”). In reviewing the applicant’s claimed “public internet” with the applicant’s argument above (i.e., “Rundle describes in its background delivering UDP packets to the viewing client a synchronously with no acknowledgement of delivery, such a delivery technique works well over well-architected networks…In other words, this delivery technique works well when done in a local area network (LAN). The public internet, however, is not a well-architected network.”) the applicant’s arguments directed at the obviousness rejection are not persuasive. 
	First, the combination of prior art references renders obvious a limitation wherein a caller client separated from the listener server by a public internet using a UDP unicast protocol. For example, Rundle teaches numerous embodiments where a client electronic device communicates with a remote web server (listener server) over a network to obtain streaming videos and Rundle col. 12:5-67 to col. 13:1-35 further teaches the delivery network between a listener server and a client electronic device includes the Internet by disclosing:
The network(s) 604 can include any appropriate network, including an intranet, the Internet, a cellular network, a local area network, or any other such network or combination thereof. Components used for such a system can depend at least in part upon the type of network and/or environment selected. Protocols and components for communicating via such a network are well known and will not be discussed herein in detail. Communication over the network can be enabled via wired or wireless connections and combinations thereof. In this example, the network 604 includes the Internet, as the environment includes a web server 606 for receiving requests and serving content in response thereto, although for other networks an alternative device serving a similar purpose could be used, as would be apparent to one of ordinary skill in the art.
More importantly, a person of ordinary skill in the art would have understood that term over-the-top (OTT) as disclosed in Rundle for delivery of content to a client device as referring to delivery over the Internet which is interpreted as a public Internet. Equally important, Rundle col. 4:1-67 to col. 5:1-61 is interpreted as the transcoder packages corresponding metadata with associated video renditions and corresponds to inserting metadata into a decoded UDP multicast stream, encoding the UDP multicast stream and the metadata using a UDP unicast protocol and attaching the PSIP tables to the encoded UDP multicast stream wherein Rundle col. 1:7-30 recognizes that video delivery typically delivering a transport stream in UDP for delivery as either unicast or multicast.

The applicant argues an additional point stating:
The Office argues that Rundle discloses exemplary formats and that Rundle does not explicitly limit the type of format conversion to be HTTP. (Office Action, pg. 3). First, all of the formats referenced by Rundle are application layer formats (Layer 7 of the OSI model) but still over the TCP transport layer 4 of the OSI model. (See examples in Col. 15, Ins. 25-54). So while Rundle discloses a variety of application layer formatting solutions, all of the solutions are mere changes at the Application layer 7 - not changes to the transport layer 4 where the difference between Rundle's TCP and Applicant's UDP transport protocols are distinguished.
In response to the applicant’s additional point, supra, the Examiner notes that a proper interpretation of Rundle’s disclosure teaches that Rundle is providing examples of how to convert media streams from one format to another and Rundle is not attempting to limit the conversion of media streams to a few particular types of format. The Examiner further incorporates by reference the applicant’s arguments made during the prosecution history. First, in Applicant’s Remarks filed 5/3/2022, the Applicant stated the following: 

    PNG
    media_image1.png
    704
    863
    media_image1.png
    Greyscale

The Applicant also made the following representations in Remarks filed 3/1/2022: 

    PNG
    media_image2.png
    131
    711
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    129
    707
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    189
    706
    media_image4.png
    Greyscale

Therefore, when reviewing the Applicant’s additional point discussed above in view of the previous representations made during prosecution history, the Applicant’s arguments appear to contradict each other. For example, Applicant’s Remarks dated 11/10/2022 state “First, all of the formats referenced by Rundle are application layer formats (Layer 7 of the OSI model) but still over the TCP transport layer 4 of the OSI model. (See examples in Col. 15, Ins. 25-54). So while Rundle discloses a variety of application layer formatting solutions, all of the solutions are mere changes at the Application layer 7 - not changes to the transport layer 4 where the difference between Rundle's TCP and Applicant's UDP transport protocols are distinguished.” Furthermore, when reviewing the admissions made by the Applicant during the prosecution history, the Applicant asserted that “Layer 4, the transport layer, transmits data using transmission protocols including TCP and UDP” but the Applicant now appears to contradict the earlier representation by now asserting a different argument (i.e., “First, all of the formats referenced by Rundle are application layer formats (Layer 7 of the OSI model) but still over the TCP transport layer 4 of the OSI model....”). The applicant appears to acknowledge that Layer 4, the transport layer, transmits both TCP and UDP, therefore, the applicant appears to contradict a non-obviousness argument for a system that can transmit video streams utilizing both TCP and UDP protocols. Based on the applicant’s arguments, a transmission system utilizing a TCP protocol can also implement the transmission utilizing UDP protocols utilizing Layer 4. 
However, when considering Applicant’s invention, including Fig. 4 disclosing a MPEG-TS  for delivery over an IP based network as UDP protocol, the applicant’s arguments do not appear to appreciate the significant teaching value of Rundle recognizing the following in col. 1:7-30:
Many existing full-motion video (FMV) systems base video encapsulation and delivery on techniques developed by the commercial broadcast industry for delivery over well-architected networks such as terrestrial broadcast networks or IP television (IPTV) networks. One such technique involves packaging of video, audio, and metadata in an MPEG-2 transport stream, encapsulating the transport stream in user datagram protocol (UDP) packets for delivery over an Internet Protocol (IP) based network, and transmitting the encapsulated stream as a real-time continuous data stream using either unicast or multicast IP delivery. Since UDP packets are delivered to the viewing clients asynchronously with no acknowledgement of delivery, such a delivery technique works well over well-architected networks. As IP-based networks have evolved, newer services and standards have been developed for video delivery of media over-the-top (OTT) of less-well characterized networks, such as the Internet, as opposed to networks optimized for FMV delivery. Many of these services and standards abandon UDP-based transport of MPEG-2 transport streams in favor of formats with lower bandwidth requirements (e.g., for clients consuming OTT media via a wireless connection) or even adaptive bandwidth requirements (e.g., for clients receiving OTT media via congested portions of a network).

	A person of ordinary skill in the art would have reasonably inferred that Rundle’s invention improves upon a network wherein transmission of video content, can, but does not necessarily have to resort to using user datagram protocol as the only protocol for transmission (i.e., it may rely on more than one transmission protocol) as evidenced in Rundle’s disclosure of not limiting conversion to a particular format by disclosing multiple formats as options. Furthermore, when reviewing the admissions made by the Applicant during the prosecution history, the Applicant asserts that “Layer 4, the transport layer, transmits data using transmission protocols including TCP and UDP”, the Applicant now appears to contradict an earlier representation by now asserting “First, all of the formats referenced by Rundle are application layer formats (Layer 7 of the OSI model) but still over the TCP transport layer 4 of the OSI model....” The applicant appears to acknowledge that Layer 4, the transport layer, transmits both TCP and UDP, therefore, the applicant appears to contradict a non-obviousness argument for a system that can transmit video streams utilizing both TCP and UDP protocols as discussed above. 
The Examiner made findings of fact disclosed, in part, based on Rundle’s teachings, wherein Rundle discloses exemplary formats but Rundle does not explicitly limit the type of format conversion to be requested by client. For example, Rundle states “[i]n some embodiments, the media transcoder 120 converts the data in the elementary streams from one encoding format to another encoding format (Col. 4:50-64). Rundle recognizes that there are limited number of formats available for converting and transmitting video streams and a prior art reference should not be viewed as requiring the disclosure of every combination or permutation of protocol or format conversion. Most importantly, the Applicant’s arguments fail to properly address the obviousness rejection because the arguments exclude an analysis of the prior art to Branscombe which recognizes a benefit of UDP delivery over TCP.
Therefore, the applicant’s arguments do not appear to address issues related to the obviousness standards relating to a simple substitution of one known element for another to obtain predictable results or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP § 2141. Similarly, the applicant’s disclosure does not attempt to limit the conversion format utilized, for example, when viewing applicant’s Fig. 4 which takes an MPEG-TS stream and converts the stream to HLS Segment, RTP, and/or UDP Multicast. The applicant, however, appears to argue that Rundle’s recognizing that converting the data in elementary streams from one format to another should be limited to a certain formats even after Rundle recognizes UDP formats are known in the field of endeavor and the prior art further recognizes additional known formats.   
The Examiner submits that the combination of prior art references is proper and that, according to the MPEP, it has been held that under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." MPEP 2141.01 (a) (citing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1397 (2007)).  Additionally, a reference in a field different from that of Appellants’ endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole. See id. 
With respect to the teachings of Branscombe, the prior art to  Branscombe recognizes the benefit of utilizing UDP protocol as claimed and directly addresses the issue of error checking and retransmission of lost packets to the OSI Application Layer 7 and addresses the Applicant’s argument made on 3/1/2022 as discussed above relating to Layer 7 error checking and retransmission because Branscombe discloses advanced transport options for HTTP (wherein Rundle teaches HTTP/ DASH as an option for transmission) comprising HTTP/3 with UDP comprising retransmission of packets understood as a solution for dropped packets (pg. 2 This ‘head of line blocking problem is inherent to TCP and using UDP fixes it by allowing the application to control the retransmission of packets, Graham-Cumming explains. “It can say ‘that packet is missing but it only affects this one stream of data and the other streams of data can keep going’.” That makes QUIC more robust in poor network conditions.). Therefore, the Applicant’s arguments that the cited prior art are all directed to TCP network layer communication – not UDP are not persuasive because the prior art to Rundle recognizes UDP communication is well known.
Even where the applicant appears to argue that all of the formats referenced by Rundle are application layer formats but still over the TCP transport layer 4 of the OSI model, the applicant’s arguments fail to appreciate the significant teaching value of the prior art recognizing the limitations of TCP transmission and further recognizing alternatives to format conversion that would substitute TCP with UDP (see Branscombe discussion above). 
Furthermore, whereas the Applicant’s arguments are also directed to Garten, the Examiner relied on the teachings of Garten in the rejection of the independent claims  for the very narrow issue of whether it would have been obvious for the media data source 105/106 of Rundle to obtain the media content from a remote media provider (i.e., the media source is not the origin of the media content). In other words, would a person of ordinary skill in the art have appreciated the benefit of a media data source comprising broadcast receiver such that the media data source receives/obtains media content by receiving broadcast streams prior to communicating the broadcast streams from the media data source to a transcoding engine. Stated differently, would a person of ordinary skill in the art have appreciated the benefit of a media data source for receiving broadcast content from a remote location and then transmit all of the received broadcast content to a remote transcoder. The examiner responded to this issue in the affirmative when the Examiner cited the following prior art support in the Office Action dated 9/2/2022:
Wherein Rundle as discussed above discloses element 105 as transmitting a video stream, Rundle does not disclose that element 105 first receives the video stream before communicating the video stream to the transcoder. In an analogous art, Garten Fig. 5A and para 155-159 teaches an element 404 for first receiving multicast content from either television sources, satellite sources or cable sources, before delivering multicast traffic to a transcoding element 402 which then delivers unicast traffic to element 406 to distribute to client devices. Furthermore, wherein Rundle col. 1:7-30 recognizes that video delivery typically delivering a transport stream in UDP for delivery as either unicast or multicast, Garten Fig. 5A and para 155-159 also teaches processing multicast streams received at a transcoder 402 for conversion to unicast traffic. 
A person of ordinary skill in the art would have reasonably inferred to broadcast streams will be obtained from different sources (e.g., television sources, satellite sources or cable sources) for transmitting content to a transcoder. Wherein Rundle teaches multiple media data sources transmitting media content to a transcoder 120, the prior art (e.g., Garten) also teaches that a single media data source acts as a broadcast receiver which obtains media content from multiple sources (e.g., receiving multicast content from either television sources, satellite sources or cable sources) and then transmits the media content to a remote transcoder. The combination of prior art render obvious the mere rearrangement of network devices in a broadcast distribution network wherein a server device for receiving broadcast streams is utilized as an intermediary device between a transcoding component and the server device for receiving broadcast streams. All things considered, the Examiner will address the newly amended limitations with newly found prior art references in order to take into consideration the newly amended limitations. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

With respect to newly amended limitations recited in claims 1 and 15, applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation related to the terms “continuous” and live” in relation to a broadcast stream in the application as filed because the terms “live” and “continuous” do not appear in the originally filed specification. Therefore, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. See MPEP §2163.04 , e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a “simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.”); see also MPEP §§ 714.02 and 2163.06 (“Applicant should ... specifically point out the support for any amendments made to the disclosure.”); and MPEP § 2163.04 states “If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). 
With respect to newly amended independent claims, the applicant has not point to any portion of the originally filed specification for the claims as amended. Whereas the applicant has provided arguments as to the obviousness rejection of the newly amended claims, there does not appear to be a written description of the claim limitation as amended in the application as filed. The examiner is unable to ascertain, without more than mere speculation, how the claims are supported to establish the metes and bounds of the claimed limitations. Therefore, the new amended claim limitations provide a substantive change to the claims which require a different interpretation of the claims but the applicant has not clearly pointed out where and/or how the originally filed disclosure supports the amendment(s). Correction is required as the rejection of claim 1 and 15 also includes their dependent claims 2-14 and 16-20.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
   Claims 1-6, 8-9, 12-13, 15-17, 20 rejected under 35 U.S.C. 103 as being unpatentable over Rundle; Brian J. et al. US 10582232 B1 (hereafter Rundle) and in further view of Wei; Qikun et al. US 11019367 B2 (hereafter Wei) and in further view of Mary Branscombe, HTTP/3 Replaces TCP with UDP to Boost Network Speed, Reliability, 16 Jan. 2019, TheNewStack found at https://thenewstack.io/http-3-replaces-tcp-with-udp-to-boost-network-speed-reliability/, pgs. 1-6. (hereafter Branscombe).
   Regarding claim 1, “a low-latency content delivery system comprising: a broadcast source receiver for receiving a live broadcast stream from an over-the-air steam, satellite antenna, or cable modem and outputs a continuous, live UDP multicast stream” Rundle Fig. 1 and col.2:41-66 discloses a media source 105 for transmitting broadcast content in UDP-based transmission over IP-based network corresponds to components of a low latency delivery system of Fig. 1 with elements 105, 105, 100, and 145; Rundle col. 1:7-30 recognizes that video delivery typically delivering a transport stream in UDP for delivery as either unicast or multicast IP delivery as a real-time continuous data stream and col. 10:5-10 – streaming comprises live content. Rundle also discloses that element 105 transmits the video stream to a transcoder but Rundles does not disclose that element 105 first receives the live video stream before communicating the video stream to the transcoder (i.e., “…receiving a live broadcast stream…a transcoding engine…for receiving the continuous, live UDP multicast steam” is interpreted as the broadcast receiver/media data source obtaining the live video stream from a different source. 
Regarding “a transcoding engine communicatively coupled to the broadcast source receiver for receiving the continuous, live UDP multicast stream, decoding the UDP multicast stream, extracting and storing PSIP tables from the continuous, live UDP multicast stream and inserting metadata into a decoded live UDP multicast stream, encoding the live UDP multicast stream and the metadata using a UDP unicast protocol and attaching the PSIP tables to the encoded continuous, live UDP multicast stream” Rundle Fig. 1 element 120 are transcoders communicatively coupled to the media source 105 and col.2:41-67 to col. 3:1-67 discloses transcoding the received UDP stream from media source 105 and decode the UDP stream which comprises program association tables (PAT) 153 and program map table (PMT) 156 and metadata elementary stream 162; col.3:47-67 transcoder 120 converts the media from the original format to a format for segmented delivery to be requested by client via HTTP. Rundle discloses exemplary formats but Rundle does not explicitly limit the type of format conversion to be requested by client. For example, Rundle states “[i]n some embodiments, the media transcoder 120 converts the data in the elementary streams from one encoding format to another encoding format (Col. 4:50-64). Rundle col. 4:1-67 to col. 5:1-61 stating that the transcoder packages corresponding metadata with associated video renditions and corresponds to inserting metadata into a decoded UDP multicast stream, encoding the UDP multicast stream and the metadata using a UDP unicast protocol and attaching the PSIP tables to the encoded UDP multicast stream wherein Rundle col. 1:7-30 recognizes that video delivery typically delivering a transport stream in UDP for delivery as either unicast or multicast IP delivery as a real-time continuous data stream. Rundle recognizing that converting the data in elementary streams from one format to another is not interpreted as limiting to a particular number of formats or protocols that excludes UDP because Rundle recognizes UDP formats are known in the field of endeavor and the prior art further recognizes additional formats. For example, Rundle recognizes the following in col. 1:7-30:
Many existing full-motion video (FMV) systems base video encapsulation and delivery on techniques developed by the commercial broadcast industry for delivery over well-architected networks such as terrestrial broadcast networks or IP television (IPTV) networks. One such technique involves packaging of video, audio, and metadata in an MPEG-2 transport stream, encapsulating the transport stream in user datagram protocol (UDP) packets for delivery over an Internet Protocol (IP) based network, and transmitting the encapsulated stream as a real-time continuous data stream using either unicast or multicast IP delivery. Since UDP packets are delivered to the viewing clients asynchronously with no acknowledgement of delivery, such a delivery technique works well over well-architected networks. As IP-based networks have evolved, newer services and standards have been developed for video delivery of media over-the-top (OTT) of less-well characterized networks, such as the Internet, as opposed to networks optimized for FMV delivery. Many of these services and standards abandon UDP-based transport of MPEG-2 transport streams in favor of formats with lower bandwidth requirements (e.g., for clients consuming OTT media via a wireless connection) or even adaptive bandwidth requirements (e.g., for clients receiving OTT media via congested portions of a network).

A person of ordinary skill in the art would have reasonably inferred that Rundle’s invention improves upon a network wherein transmission of video content, can, but does not necessarily have to resort to using user datagram protocol as the only protocol for transmission (i.e., it may rely on more than one transmission protocol) as evidenced in Rundle’s disclosure of not limiting conversion to a particular format by disclosing multiple formats as options.
As discussed above, Rundle is interpreted as disclosing element 105 for transmitting a video stream comprising a live, continuous UDP multicast to a transcoder and wherein the transcoder then converts the streams from one encoding format to another to be ultimately delivered to a client device while recognizing that delivering a transport stream in UDP for delivery as either unicast or multicast IP delivery as a real-time continuous data stream. Rundle also discloses that element 105 transmits the video stream to a transcoder but Rundles does not disclose that element 105 first receives the live video stream before communicating the video stream to the transcoder (i.e., “…receiving a live broadcast stream…a transcoding engine…for receiving the continuous, live UDP multicast steam” is interpreted as the broadcast receiver/media data source obtaining the live video stream from a different source.
In an analogous art, the prior art to Wei recognizes a known problem in the transmission of live video media streams stating:
“As video on-live is increasingly favored by users, many over-the-top (English: over-the-top, OTT for short) video websites provide a live video service. However, a live video features in that users on a same channel watch same content, to be specific, for the users who watch the live channel, a large quantity of repeated data packets are transmitted in a network, a large quantity of network bandwidths are occupied, and a large quantity of network settlement fees are cost for an operator.”
Wei’s invention teaches that continuous, live UDP media stream is first obtained from an over-the-top device by a broadcast receiver such as a disclosed U2M device and is then delivered downstream to be ultimately transmitted as a continuous, live UDP unicast protocol to a client device after a media stream is requested by the client device (See Wei Fig. 2, 5a and col. 9:60-67 to col. 12:1-35; see also Fig. 5a and col. 14:34-67 to col. 16:1-3 - disclosing the OTT server for providing a broadcast receiver, such as a U2M device, with live, continuous UDP video streams). Therefore, the prior art to Wei and Rundle both recognize that video delivery typically delivers a transport stream in UDP for delivery as either unicast or multicast IP delivery as a real-time continuous data stream.
In an analogous art, Branscombe discloses a motivation for combining Rundle and Wei when considering that Rundle recognized that video delivery typically delivers a transport stream in UDP for delivery as either unicast or multicast IP delivery as a real-time continuous data stream. With respect to the teachings of Branscombe, the prior art to  Branscombe recognizes the benefit of utilizing UDP protocol as claimed and directly addresses the issue of error checking and retransmission of lost packets to the OSI Application Layer 7 because Branscombe discloses advanced transport options for HTTP (wherein Rundle teaches HTTP/ DASH as an option for transmission) comprising HTTP/3 with UDP comprising retransmission of packets understood as a solution for dropped packets (pg. 2 This ‘head of line blocking problem is inherent to TCP and using UDP fixes it by allowing the application to control the retransmission of packets, Graham-Cumming explains. “It can say ‘that packet is missing but it only affects this one stream of data and the other streams of data can keep going’.” That makes QUIC more robust in poor network conditions.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Rundle’s invention for distribution of transport streams with high quality latency results wherein received transport streams are converted to a different format by having their metadata (i.e., PSIP data) extracted and then the repackaged to transcoded transports streams that were converted to be transmitted using low latency tunnels and providing raw broadcast streams or broadcast streams with segments by further known elements of Wei’s invention enabling a broadcast receiver to obtain multicast transport streams from remote broadcast sources, before delivering multicast content to a transcoding element which then delivers transcoded content in a UDP unicast protocol for delivery to client devices because the combination of elements takes advantage of an additional delivery format that was already recognized by Rundle for the delivery of streaming content and Branscombe further shows the advantage of delivering video streams using UDP with retransmission of lost or dropped packets.
Regarding “a listener server device communicatively coupled to the transcoding engine for receiving the encoded continuous, live UDP multicast stream; a caller client separated from the listener server by a public internet; and wherein, the listener server establishes a low-latency tunnel with the caller client over the public internet using the UDP unicast protocol with retransmission of dropped packets  and provides the encoded continuous, live UDP multicast stream, having been transcoded by the transcoding engine, to the caller client through the low latency tunnel over the public internet using the UDP unicast protocol” Rundle teaches a listener server 130 with server 125 that is communicatively coupled to transcoding engine 120 for enabling a caller client 140 to establish a low-latency tunnel with the client 140 (Rundle col.6:5-60). 
Rundle col. 12:5-67 to col. 13:1-35 teaches the delivery network between a listener server and a client devices includes the Internet by disclosing:
The network(s) 604 can include any appropriate network, including an intranet, the Internet, a cellular network, a local area network, or any other such network or combination thereof. Components used for such a system can depend at least in part upon the type of network and/or environment selected. Protocols and components for communicating via such a network are well known and will not be discussed herein in detail. Communication over the network can be enabled via wired or wireless connections and combinations thereof. In this example, the network 604 includes the Internet, as the environment includes a web server 606 for receiving requests and serving content in response thereto, although for other networks an alternative device serving a similar purpose could be used, as would be apparent to one of ordinary skill in the art.
Whereas Rundle col.3:47-67 teaches transcoder 120 converts the media from the original format to a format for segmented delivery to be requested by client via HTTP and wherein Rundle discloses exemplary formats, Rundle does not explicitly limit the type of format conversion to be requested by client via HTTP. See also Rundle col. 1:7-30 recognizes that video delivery typically delivering a transport stream in UDP for delivery as either unicast or multicast.
In an analogous art, Branscombe discloses advanced transport options for HTTP (wherein Rundle teaches HTTP/ DASH as an option for transmission) comprising HTTP/3 with UDP comprising retransmission of packets understood as a solution for dropped packets (pg. 2 This ‘head of line blocking problem is inherent to TCP and using UDP fixes it by allowing the application to control the retransmission of packets, Graham-Cumming explains. “It can say ‘that packet is missing but it only affects this one stream of data and the other streams of data can keep going’.” That makes QUIC more robust in poor network conditions.)
It would have been obvious before the effective filing date of the claimed invention to modify Rundle and Wei comprising a transcoder which converts received media streams from the original format to a format for segmented delivery to be requested by client via HTTP and wherein Rundle discloses exemplary formats but does not explicitly limit the type of format conversion to be requested by client via HTTP and by further incorporating known elements of Branscombe for transmitting content delivered comprising HTTP/3 with UDP comprising retransmission of packets understood as a solution for dropped packets because Branscombe in order to implement more robust network in poor network conditions and improve latency since Rundle does not limit formats for transmission of content to client devices.
Regarding claim 2, “wherein the low-latency tunnel further comprises media packets, response packets, and retransmission packets, wherein the encoded broadcast stream is streamed as media packets from the listener server to the caller client over the low-latency tunnel with error checking at the application layer of the OSI model, wherein the caller client requests from the listener server a missing packet with response packets, and wherein, the listener server transmits the missing packet to the caller client using retransmission packets through the low-latency tunnel” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of Rundle, Wei and Branscombe render obvious “error checking at the application layer of the OSI model, wherein the caller client requests from the listener server a missing packet with response packets, and wherein, the listener server transmits the missing packet to the caller client using retransmission packets through the low-latency tunnel” because Branscombe discloses advanced transport options for HTTP (wherein Rundle teaches HTTP/ DASH as an option for transmission) comprising HTTP/3 with UDP comprising retransmission of packets understood as a solution for requesting dropped packets from a device providing the packets stream (Branscombe pg. 2 This ‘head of line blocking problem is inherent to TCP and using UDP fixes it by allowing the application to control the retransmission of packets, Graham-Cumming explains. “It can say ‘that packet is missing but it only affects this one stream of data and the other streams of data can keep going’.” That makes QUIC more robust in poor network conditions.).
Regarding claim 3, “wherein the missing packet is reinserted into its temporal place for chronological display” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein the Branscombe discloses advanced transport options for HTTP (wherein Rundle teaches HTTP/ DASH as an option for transmission) comprising HTTP/3 with UDP comprising retransmission of packets and guarantees packet order and is understood as a solution for requesting dropped packets from a device providing the packets stream in chronological order to maintain packet order (Branscombe pg. 2 This ‘head of line blocking problem is inherent to TCP and using UDP fixes it by allowing the application to control the retransmission of packets, Graham-Cumming explains. “It can say ‘that packet is missing but it only affects this one stream of data and the other streams of data can keep going’.” That makes QUIC more robust in poor network conditions.).
Regarding claim 4, “further comprising archival storage for storing the encoded broadcast stream” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Rundle teaches element 125 as a streaming data store for storing broadcast stream content from transcoder 120 in Fig. 1 which is understood as an archival storage. 
Regarding claim 5, “wherein the missing packet of the encoded broadcast stream is obtained from the archival storage” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein the combination of Rundle, Wei and Branscombe because Rundle teaches element 125 as a streaming data store for storing broadcast stream content from transcoder 120 in Fig. 1 which is understood as an archival storage and wherein Branscombe further discloses advanced transport options for HTTP (wherein Rundle teaches HTTP/ DASH as an option for transmission) comprising HTTP/3 with UDP comprising retransmission of packets and guarantees packet order and is understood as a solution for requesting dropped packets from a device providing the packets stream in chronological order to maintain packet order (Branscombe pg. 2 This ‘head of line blocking problem is inherent to TCP and using UDP fixes it by allowing the application to control the retransmission of packets, Graham-Cumming explains. “It can say ‘that packet is missing but it only affects this one stream of data and the other streams of data can keep going’.” That makes QUIC more robust in poor network conditions.). The fact that Branscombe is able to provide retransmission of packets would enable a person of ordinary skill in the art to reasonable infer that an archival storage is required in order to provide lost or dropped packets.
Regarding claim 6, “wherein the caller client and the listener server comprise a listener buffer and a caller buffer, respectively” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Rundle col. 2:41-53 teaches “FIG. 1 is a diagram illustrating an environment for transcoding video with frame-aligned metadata for segmented delivery according to some embodiments. As shown, the environment includes a media transcoder 120, one or more streaming data stores 125, and a web server 130. The media transcoder receives media data from a media data source, such as media data source 105 and/or media data source 106. In some embodiments, the media data is buffered in one or more buffers 115 prior to transcoding. In some embodiments, the media transcoder 120, the streaming data store(s) 125, the web server 130, and the optional buffer(s) 115 are part of a provider network 100 that provides web-based media transcoding, hosting, and distribution services.” See also Rundle col. 7:1-10 disclosing caller client buffer. See also prior art made of record but not relied upon in the rejection of claim 6 - Garten recognizes that both client devices have buffers/cache (¶82) and further teaches ¶112-115 teaches decoding streams are accumulated in buffers. As such, a person of ordinary skill in the art would have seen the obvious benefit of addressing a known problem of buffering broadcast streams in order to access the broadcast streams to response to retransmission requests in order to address lost and/or corrupt packets problems known in the art.
Regarding claim 8, “wherein the metadata inserted into the decoded broadcast stream comprises a time stamp on each frame of the decoded broadcast stream” is further rejected on obviousness grounds as discussed in the rejection of claim 1-6 wherein Rundle col. 9:53-61 discloses the time stamp metadata to indicate to a playback application when a metadata value or a frame should be rendered; See also prior art made of record but not relied upon in the rejection of this claim - Garten ¶22 teaches generating one or more time stamps for one or more packets of the unicast stream of media content, and associating the one or more time stamps with the one or more packets of the unicast stream of media content. In such examples, time stamps can be added to audio packets, video packets, and metadata packets of the unicast stream of media content; ¶ [0104] In one or more of the transcoding, the frame grabbing, and metadata extraction processes, time stamping can be performed by the time stamper 238 of the multicast processing system 208 of the computing device.
   Regarding claim 9, “wherein the metadata inserted into the decoded broadcast stream comprises at least one chosen from customized timing data, pre-processing timestamp, indexing frame” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 and 8 wherein Rundle col. 9:53-61 discloses the time stamp metadata to indicate to a playback application when a metadata value or a frame should be rendered; See also prior art made of record but not relied upon in the rejection of this claim - Garten ¶22 teaches generating one or more time stamps for one or more packets of the unicast stream of media content, and associating the one or more time stamps with the one or more packets of the unicast stream of media content. In such examples, time stamps can be added to audio packets, video packets, and metadata packets of the unicast stream of media content; ¶ [0104] In one or more of the transcoding, the frame grabbing, and metadata extraction processes, time stamping can be performed by the time stamper 238 of the multicast processing system 208 of the computing device.
Regarding claim 12, “wherein the transcoding engine further stores timing data for the broadcast stream on a frame by frame basis and resynchronizes metadata on a corresponding frame by frame basis with the broadcast stream using the timing data” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 8 wherein Rundle col. 9:53-61 discloses the time stamp metadata to indicate to a playback application when a metadata value or a frame should be rendered; See also prior art made of record but not relied upon in the rejection of this claim Garten ¶22 teaches generating one or more time stamps for one or more packets of the unicast stream of media content, and associating the one or more time stamps with the one or more packets of the unicast stream of media content. In such examples, time stamps can be added to audio packets, video packets, and metadata packets of the unicast stream of media content; ¶ [0104] In one or more of the transcoding, the frame grabbing, and metadata extraction processes, time stamping can be performed by the time stamper 238 of the multicast processing system 208 of the computing device.
Regarding claim 13, “wherein the metadata comprises a post-stream timestamp equaling the time for processing the broadcast stream” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 8 wherein Rundle col.8:32-56 absolute time relative to the overall timeline of the presentation; see also col. 9:53-61 discloses the time stamp metadata to indicate to a playback application when a metadata value or a frame should be rendered; See also prior art made of record but not relied upon in the rejection of this claim Garten ¶22 teaches generating one or more time stamps for one or more packets of the unicast stream of media content, and associating the one or more time stamps with the one or more packets of the unicast stream of media content. In such examples, time stamps can be added to audio packets, video packets, and metadata packets of the unicast stream of media content; ¶ [0104] In one or more of the transcoding, the frame grabbing, and metadata extraction processes, time stamping can be performed by the time stamper 238 of the multicast processing system 208 of the computing device.
Regarding the method claims 15-17 the claims are grouped and rejected with the system claims 1-6, 8-9, and 12-13 because the elements of the system claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6, 8-9, and 12-13 and because the elements of the system are easily converted into steps of a method by one of ordinary skill in the art.
Regarding claim 20, wherein the encoded broadcast stream provided to the caller client through the low-latency tunnel is the same broadcast stream received by the broadcast source receiver, and the encoded broadcast stream is configured for simultaneous delivery and play back without requiring a completely downloaded file” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of Rundle, Wei, and Branscombe render obvious the transmission of a live video stream that is viewed in real-time would not require the complete downloaded file to be received before viewing the live content; see Rundle as discussed in the rejection of claim 1 transcodes the received media stream from element 105 and outputs the same media stream and data into a different format which corresponds to the same broadcast stream as claimed and as rejected in claim 1. 
Wei’s invention teaches that continuous, live UDP media stream is first obtained from an over-the-top device by a broadcast receiver such as a disclosed U2M device and is then delivered downstream to be ultimately transmitted as a continuous, live UDP unicast protocol to a client device after a media stream is requested by the client device (See Wei Fig. 2, 5a and col. 9:60-67 to col. 12:1-35; see also Fig. 5a and col. 14:34-67 to col. 16:1-3 - disclosing the OTT server for providing a broadcast receiver, such as a U2M device, with live, continuous UDP video streams). The examiner takes Official Notice that the transmission protocols disclosed in the combined prior art enable encoded broadcast stream is configured for simultaneous delivery and play back without requiring a completely downloaded file. See also prior art made of record but not relied upon in the rejection of this claim - Garten further teaches (the transcoder 230 can perform a RAM-based transformation of the original video and audio to MPEG-1 video with MPEG-1 L2 audio. The MPEG-1 video can be in an MPEG-1 payload format, but can have features of other MPEG standards or other standards. For instance, the MPEG-1 video can have the MPEG-1 payload format, but can have a higher resolution than that defined by the MPEG-1 standard, such as high definition, 4K (or ultra-HD) resolution, or the like. In some cases, the MPEG-1 can be used because it can be provided in real time and does not require buffering, in contrast to HLS, Flash, and other Internet-oriented protocols that require buffering.); see also para 105; 137; 140, 160.

   Claims 7, 14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rundle; Brian J. et al. US 10582232 B1 (hereafter Rundle) and in further view of Wei; Qikun et al. US 11019367 B2 (hereafter Wei) and in further view of Mary Branscombe, HTTP/3 Replaces TCP with UDP to Boost Network Speed, Reliability, 16 Jan. 2019, TheNewStack found at https://thenewstack.io/http-3-replaces-tcp-with-udp-to-boost-network-speed-reliability/, pgs. 1-6. (hereafter Branscombe) and in further view of IGNATCHENKO; Sergey US 20180048567 A1 (hereafter Ignatchenko).

Regarding claim 7, “wherein the listener buffer and the caller buffer are each sized at least 2.5 times a total roundtrip time between the same” the combination of prior art discussed in the rejection of claim 1 render obvious the use of buffers in the client device and the transmitted server device (as discussed in claims 1-6) but do not reference the size of said buffer in relation to a roundtrip time between a listener and a caller device. In an analogous art, Ignatchenko teaches (the deficiency of Rundle and Wei and Branscombe ) see ¶379 a TCP receive buffer on the receiving side may be set to a relatively high value (for example, over 10 Kbytes). In some embodiments, a TCP receive buffer may be calculated as a product of a normal data stream for the application over a period of several round-trip times (for example, five to ten round-trip times). In some embodiments, instead of calculating round-trip times, an upper-bound estimate (such as one second) may be used as a period for conducting the calculations described above. The size of the TCP receive buffer may be set by using, without limitation, a SO_RCVBUF TCP socket option or any similar socket option. This may facilitate sufficient values for the TCP window to be advertised to the sending side, which may be done by the TCP stack itself, based on the size of the TCP receive buffer. Wherein the prior art teaches calculating the buffer size based on the roundtrip time (i.e., dynamic latency), it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention to set a buffer window of at least a minute in the event that the roundtrip latency calculations based on Ignatchenko’s teachings resulted in a minute window, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Rundle, Wei and Branscombe’s invention for distribution of transport streams with high quality latency results wherein received transport streams have their metadata (i.e., PSIP data) extracted and then the repackaged with transcoded transports streams to be transmitted using low latency tunnels and providing missing and error packet correction by further known elements of Ignatchenko’s invention for dynamically adjusting the buffer sizes based on a multiple of the rout-trip times of the communication between the client device and the broadcast stream sever as the modification would enabling devices with buffers to  operation the minimum about of resources with a fluctuating latency system. 

   Regarding claim 14, “and further comprising archival storage communicatively coupled with the transcoding engine for storing the encoded broadcast stream in one minute interval blocks wherein a missing packet of the encoded broadcast stream is found in one of the one minute interval blocks obtained from the archival storage for recovery” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 7 wherein, Ignatchenko teaches (the deficiency of Rundle, Wei and Branscombe) see ¶379 a TCP receive buffer on the receiving side may be set to a relatively high value (for example, over 10 Kbytes). In some embodiments, a TCP receive buffer may be calculated as a product of a normal data stream for the application over a period of several round-trip times (for example, five to ten round-trip times). In some embodiments, instead of calculating round-trip times, an upper-bound estimate (such as one second) may be used as a period for conducting the calculations described above. The size of the TCP receive buffer may be set by using, without limitation, a SO_RCVBUF TCP socket option or any similar socket option. This may facilitate sufficient values for the TCP window to be advertised to the sending side, which may be done by the TCP stack itself, based on the size of the TCP receive buffer. Wherein the prior art teaches calculating the buffer size based on the roundtrip time (i.e., dynamic latency), it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention to set a buffer window of at least a minute in the event that the roundtrip latency calculations based on Ignatchenko’s teachings resulted in a minute window, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

   Regarding the method claims 18-19 the claims are grouped and rejected with the system claims 7 and 14 because the elements of the system claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 7 and 14 and because the elements of the system are easily converted into steps of a method by one of ordinary skill in the art. 

Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Rundle; Brian J. et al. US 10582232 B1 (hereafter Rundle) and in further view of Wei; Qikun et al. US 11019367 B2 (hereafter Wei) and in further view of Mary Branscombe, HTTP/3 Replaces TCP with UDP to Boost Network Speed, Reliability, 16 Jan. 2019, TheNewStack found at https://thenewstack.io/http-3-replaces-tcp-with-udp-to-boost-network-speed-reliability/, pgs. 1-6. (hereafter Branscombe) and in further view of Shen, Jian et al. US 20040017831 A1 (hereafter Shen) and in further view of Garten; Eliezer et al. US 20190253742 A1 (hereafter Garten).

Regarding claim 10, “wherein the PSIP tables defines information to be decoded and displayed by the tuner” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 8 wherein Rundle does not use the term PSIP but Rundle teaches tables as PAT and PMT wherein Fig. 1 element 120 are transcoders communicatively coupled to the media source 105 and col.2:41-67 to col. 3:1-67 discloses transcoding the received UDP stream from media source 105 and decode the UDP stream which comprises program association tables (PAT) 153 and program map table (PMT) 156 and metadata elementary stream 162; col.3:47-67 transcoder 120 converts the media from the original format to a format for segmented delivery to be requested by client via HTTP and wherein Rundle discloses exemplary formats, Rundle does not explicitly limit the type of format conversion to be requested by client via HTTP. Rundle col. 4:1-67 to col. 5:1-61 stating that the transcoder packages corresponding metadata with associated video renditions and corresponds to inserting metadata into a decoded UDP multicast stream, encoding the UDP multicast stream and the metadata using a UDP unicast protocol and attaching the PSIP tables to the encoded UDP multicast stream.
	In an analogous art, Shen teaches that Service Information (SI) comprising PSIP and PSI data are metadata that is transported as part of a broadcast stream and are known to be extracted from the transport stream (Shen ¶41, 46-49, 55; see also para 69 PSIP data for displaying on screen program guide).
In an analogous art, Garten provides a motivation for modifying Rundle, Wei, and Branscombe wherein Garten para 103, 118 teaches “By extracting the metadata, and then rejoining the metadata with the video and/or audio later in the processing pipeline, the metadata can be displayed with the video at any position on a display (e.g., as an overlay over the video, in a separate window outside of a window displaying the video, or other suitable position or configuration). Extracting and rejoining the metadata also allows only certain portions of the metadata to be selected for viewing with the video content.” Whereas Garten does not specifically use the term PSIP table when disclosing the metadata extraction, Garten ¶118-119 in view of ¶19, 94, 110, 186  does disclose extracting any suitable metadata from the broadcast streams (e.g., the method, apparatuses, and non-transitory computer-readable medium described above can include extracting metadata from the unicast stream of media content, wherein the transcoded unicast stream of media content does not include the metadata. The metadata can include KLV metadata (e.g., frame-aligned, frame-accurate KLV metadata), or other suitable metadata.). More importantly, with respect to PSIP data, Garten recognizes that a received broadcast stream comprises PSIP data (i.e., a person of ordinary skill in the art would have reasonably inferred that PSIP is metadata transmitted as part of the broadcast stream):
[0122] In one illustrative example, as noted above, the data chunker of the data and stream relay engine 360 can create fMP4 fragments (or chunks) from incoming video data (e.g., one or more multicast UDP Transport Streams or other video data). For example, a fragmenter process of the data and stream relay engine 360 can receive, as input, one or more MPEG Transport Streams (TSs) that are delivered (e.g., streamed) using multicast UDP protocol. An MPEG TS is a standardized digital container format used for transmission and storage of audio, video, and Program and System Information Protocol ( PSIP) data. An MPEG TS can be used in broadcast systems, such as Internet Protocol television (IPTV), Digital Video Broadcasting (DVB), Advanced Television Systems Committee (ATSC), among others. A TS specifies a container format encapsulating packetized elementary streams, with error correction and synchronization pattern features for maintaining transmission integrity when the communication channel carrying the stream is degraded.
	It would have been obvious before the effective filing date of the claimed invention to modify Rundle, Wei, and Branscombe for a transcoder which converts received media streams and associated tables and metadata from the original format to a format for UDP delivery to be requested by client via HTTP by further incorporating known elements of Shen’s invention for recognizing that Service Information comprising PSIP and PSI data is metadata of the transport stream to be manipulated and extracted in order to rearrange the elements of Garten to extract all metadata, including PSIP, in order to provide the displaying device for presenting transport streams to a viewer with necessary service information tables extracted from PSIP data and presented useful content related to the broadcast stream content.

Regarding claim 11, “wherein the information to be decoded and displayed by the tuner is at least one chosen from virtual channels, content ratings, and electronic program guides” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 10 wherein Shen teaches PSIP data for displaying on screen program guide in ¶0069.


	



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421